DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 30, 2022 have been considered and an action on the merits follows. As directed by the amendment, claims 1 and 6-10 have been amended; claims 11-14 are canceled; and claims 15-19 have been added. Accordingly, claims 1-10 and 15-19 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed March 31, 2022, are hereby withdrawn: 
Claim Objections
Previous 35 USC 112(b) Rejections
Previous 35 USC 101 Rejections
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Claim 1 recites, a “forward-most position of the shoe sole”, “outermost-perimeter formed by the peri-chassis wall”, “rear-most position of the shoe sole”, and “a rear-shoe portion of the boxing shoe”. There is a lack of antecedent basis in the Specification for these limitations. It is unclear how one of ordinary skill in the art would ascertain what a “forward-most position of the shoe sole”, “outermost-perimeter formed by the peri-chassis wall”, “rear-most position of the shoe sole”, and “a rear-shoe portion of the boxing shoe” structure is supposed mean and/or look like. See 35 USC 112(a) for further detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation ““forward-most position of the shoe sole”, “outermost-perimeter formed by the peri-chassis wall”, “rear-most position of the shoe sole”, and “a rear-shoe portion of the boxing shoe” on lines 8-15 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is no discussion of these limitations in the Specification. There is no definition of what “forward-most position of the shoe sole”, “outermost-perimeter formed by the peri-chassis wall”, “rear-most position of the shoe sole”, and “a rear-shoe portion of the boxing shoe” is/are as is found in newly amended Claim 1. Further, the Applicant’s Drawings do not clarify what “forward-most position of the shoe sole”, “outermost-perimeter formed by the peri-chassis wall”, “rear-most position of the shoe sole”, and “a rear-shoe portion of the boxing shoe” is/are. Fig(s). 7 show a section of sole surrounding the shoe sole #701 that is unlabeled and appears to be the outer edge of the shoe sole #701 and/or the lower edge of the peri-chassis #720, but this is unclear. Fig(s). 7 shows rotational pivot portion #705 in the anterior of the shoe, which might be considered the forward-most position of the shoe, though this is not defined in the Specification. Fig(s). 7 further shows the rotational grip portion #715 in the heel of the shoe, which might be considered the rear-most position of the shoe, though this is not defined in the Specification. Fig(s). 7 further shows the rotational grip portion #715 in the heel of the shoe, which also might be considered the rear-shoe portion of the shoe, though this is not defined in the Specification. It is also unclear what the structural difference between the “rear-most position of the shoe sole” and “rear-shoe portion of the boxing shoe” is, as these structures are not distinctly defined nor differentiated in the Specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (and claims 2-9 and 15-19 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10, are both indefinite as they recite “rear-most position of the shoe sole” and “rear-shoe portion of the boxing shoe” in claim 1 and “posterior portion of the shoe sole” in claim 10. It is unclear if the “rear-most position of the shoe sole”, the “rear-shoe portion of the boxing shoe”, and the “posterior portion of the shoe sole” are the same or different sections of the shoe since none of these structures are defined in the Applicant’s Specification and they could all potentially be defined as the same structure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “rear-most position of the shoe sole” is the terminal edge of the lower sole, the “rear-shoe portion of the boxing shoe” is the posterior half of the shoe, of the shoe, and the “posterior portion of the shoe sole” is the full posterior half of the shoe sole.
Claim 1, is indefinite as it recites “wherein the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole within the outermost-perimeter formed by the peri-chassis wall forming a rear-shoe portion of the boxing shoe”. It is unclear if the outermost perimeter of the peri-chassis wall forms the rear-shoe portion of the boxing shoe or if the rotational grip portion of the shoe forms the rear-shoe portion of the boxing shoe, or a combination of these structures forms the rear-shoe portion of the boxing shoe. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole within the outermost-perimeter formed by the peri-chassis wall, wherein the rear-most position of the shoe and the outermost-perimeter formed by the peri-chassis wall together form 
Clarification is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 15-19, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke US 4676011 in view of Ferrigan US 20100293815 further in view of Gebhard US 6438873 and further in view of Urie US D504555.
Regarding Independent Claim 1, O’Rourke discloses a boxing shoe (Abstract states, “an athletic shoe” that is capable of being worn when boxing), comprising:  a shoe sole (Fig. 2, #2) positioned at a bottom-most orientation of the boxing shoe (Fig. 2); a peri-chassis wall (O’Rourke Annotated Fig. 1 forming an outermost-perimeter (O’Rourke Annotated Fig. 2) of the boxing shoe (Figs. 1 & 8) fully surrounding the shoe sole (Figs. 1 and 8) and configured to grip a surface in contact with the shoe sole of the boxing shoe when the boxing shoe is in use to transition between a gliding movement to a stop (Col. 2, l. 53-55); wherein the shoe sole is formed from multiple sub-portions (O’Rourke Annotated Fig. 2 shows at least two sub-portions), including a rotational pivot portion (Fig. 2, #12; Col. 3, l. 17 states that #12 is a “pivot point”) and a rotational grip portion (Fig. 2, #14; Col. 3, l. 16-17 states that #14 is a “peripheral traction element”); wherein the rotational pivot portion of the shoe sole is positioned within the outermost-perimeter formed by the peri-chassis wall (Fig. 2) and wherein the rotational pivot portion of the shoe sole is configured to facilitate a first twisting motion of the boxing shoe upon the surface when in use (O’Rourke states in Col. 3, l. 17 states that #12 is a “pivot point” thus should be capable of allowing the user to twist if the correct body mechanics and force are applied to pivot point #12); wherein the rotational grip portion of the shoe sole is positioned within the outermost-perimeter formed by the peri-chassis wall (O’Rourke Annotated Fig. 2) forming a rear-shoe portion (O’Rourke Annotated Fig. 5) of the boxing shoe (Fig. 1), and wherein the rotational grip portion of the shoe sole is configured to facilitate a second twisting motion of the rear-shoe portion of the boxing shoe upon the surface when in use (O’Rourke states in Col. 3, l. 16-17 #14 is a “peripheral traction element” which should provide the user with the needed traction to perform a second twisting motion on the rear of the shoe if the appropriate body mechanics and force are applied); a lower shoe portion (Fig. 1, #3/7) to surround a wearer's heel and lower foot (Fig. 1), wherein the lower shoe portion serves as a base for a mid-rear shoe portion (Fig. 1, #6), a front shoe portion (Fig. 1, #8), and an upper shoe portion (Fig. 1, #7); the mid-rear shoe portion to stabilize the ankle of the wearer (Col. 1, l. 58 – Col. 2, l. 26 states, “a sport shoe is provided with a leg stabilization structure… a collar [collar #18 of Fig. 3] under tension for inhibiting displacement of the leg in the region of the ankle”); the front shoe portion to stabilize the upper front portion of the wearer's foot (Col. 1, l. 20-25 states, “a unitary sheet panel covering the entire upper portion of the shoe, to diverse arrangements of textile sheet portions and leather reinforcement portions so as to firmly accommodate the foot while allowing a proper distribution of stresses within… to provide adequate support to the foot of the wearer”); the upper shoe portion to stabilize the lower leg and upper ankle of the wearer (Col. 1, l. 58 – Col. 2, l. 26 states, “a sport shoe is provided with a leg stabilization structure. Lateral and medial sheet portions substantially form the upper, and the stabilization structure includes first and second sheet springs conformally affixed to the lateral and medial sheet portions”); and wherein one or more of the lower, mid-rear, front, and upper shoe portions have integrated reinforcements (Fig. 1, #10, Col. 3, l. 10-13 states “member 10 is conformally attached to or confined within the upper, so as to receive the stresses active on, and impart its support to, a substantial sheet region of the upper”; Fig. 1, #15, Col. 5, l. 9-16 states “means for fastening under tension the ends of the corresponding pair of forearms so as to form a structure for inhibiting displacement of the ankle… wherein the means for fastening under tension is a strap which fastens in a position approximately continuous with the arm strips so as to form, together with the arms, a substantially continuous band for inhibiting such displacement”; Fig. 4, #20, Col. 3, l. 41-48 states “Saddle member 20 covers the instep region of the foot and serves to maintain the tarsus-metatarsus region of the foot securely anchored in the shoe”) to stiffen the boxing shoe and to stabilize the wearer's foot during movement for protection against foot and ankle musculoskeletal injury (Col. 1, l. 24-28 states, “to provide adequate support to the foot of the wearer so as to prevent sprains which can result from excess movement of the various joints of the foot from their normal orientation”), wherein the one or more integrated reinforcements are formed from any of: (i) elastic bands, (ii) hook and loop type fasteners, (iii) cables, (iv) loops, (v) ties, (vi) braces, (vii) straps, and (viii) hooks (Col. 2, l. 62 – 67 states, “support member 10 is a spring strip” [a form of brace] as seen in Fig. 1; Col. 2, l. 62 – 67 states “strap #15” as seen in Fig. 1; Col. 3, l. 41-48 states, “Saddle member 20 includes first side member 21 and opposing side member 22 each formed of stretchable elastic material and mounted at the base of the foot. Sides 21 and 22 fasten together over the top surface of the instep with a relatchable hook-and-pile-type fastening” as seen in Fig. 4).  
O’Rourke does not expressly disclose a smooth glide portion; an integrated stability chassis affixed atop the shoe sole and fused with the peri-chassis wall of the boxing shoe; wherein the rotational pivot portion of the shoe sole is positioned at a forward-most position of the shoe sole; wherein the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole; wherein the smooth glide portion of the shoe sole is positioned anterior to the rotational grip portion of the shoe sole and posterior to the rotational pivot portion of the shoe sole and within the outermost-perimeter formed by the peri-chassis wall and wherein the smooth glide portion of the shoe sole is configured to facilitate gliding upon the surface when in use; the lower shoe portion specifically affixed atop the integrated stability chassis, wherein the integrated stability chassis suspends the lower shoe portion.
Ferrigan teaches an athletic shoe with a sole (Fig. 1, #105) with a smooth glide portion (Fig. 3, #111; ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… a dancer to seemingly "glide" across the ground surface”); wherein the smooth glide portion of the shoe sole is positioned anterior to a rotational grip portion of the shoe sole (Fig. 3, #314) and posterior to a rotational pivot portion (Fig. 4, #401) of the shoe sole and within an outermost-perimeter (Fig. 1, #106) formed by a peri-chassis wall (Figs. 3 & 6-7, #106/107) and wherein the smooth glide portion of the shoe sole is configured to facilitate gliding upon the surface when in use (Fig. 3, #111; ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… a dancer to seemingly "glide" across the ground surface”).
Both O’Rourke and Ferrigan teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke with the teachings of Ferrigan such that the sole would have a smooth glide portion located on the shoe sole in a position anterior to the rear rotational grip and posterior to the front rotation pivot to allow the user to slide their feet across a surface as effortlessly as possible during activities to avoid accidental rotational injuries to the ankles from excessive sole friction.
O’Rourke (as modified by Ferrigan) does not expressly disclose an integrated stability chassis affixed atop the shoe sole; wherein the rotational pivot portion of the shoe sole is positioned at a forward-most position of the shoe sole; the lower shoe portion affixed atop the integrated stability chassis, wherein the integrated stability chassis suspends the lower shoe portion.
Gebhard teaches an athletic shoe with an integrated stability chassis (Fig. 1, #14; Col. 2, l. 61 – Col. 3, l. 14) affixed atop a shoe sole (Fig. 2, sole #16/18/20/22/24; Fig. 2 shows the chassis #14 atop sole #16/18/20/22/24; Col. 2, l. 61 – Col. 3, l. 14); a lower shoe portion (Figs. 1-2, #12) affixed atop the integrated stability chassis (Fig. 2 shows lower portion #12 fixed atop the chassis #14; Col. 2, l. 61 – Col. 3, l. 14), wherein the integrated stability chassis suspends the lower shoe portion (Col. 2, l. 61 – Col. 3, l. 14 states that, “mounted on the bottom of upper 12 is an external chassis 14, which underlies and supports the foot,” which suggests that the chassis #14 is capable of suspending (as in holding up) whatever is above it, which in this case is the lower portion #12).
O’Rourke (as modified by Ferrigan) and Gebhard teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan) with the teachings of Gebhard such that the shoe would have an integrated stability chassis affixed atop the shoe sole to provide support for the foot while permitting the use of spaced apart sole elements rather than a full midsole and/or a full outsole to save on material costs (Gebhard Abstract), and that a lower shoe portion would be affixed atop the integrated stability chassis to allow for a place to put a foot to allow the shoe to be worn by a user, and that the integrated stability chassis would suspend the lower shoe portion to provide the lower shoe portion with the stiffness and strength it needed to remain in shape after being removed from the wearer.
O’Rourke (as modified by Ferrigan and Gebhard) does not expressly disclose wherein the rotational pivot portion of the shoe sole is positioned at a forward-most position of the shoe sole, and wherein the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole.
Urie teaches a shoe sole (Figs. 1-6) with a rotational pivot portion (Urie Annotated Fig. 2) of the shoe sole (Figs. 1-2) that is positioned at a forward-most position of the shoe sole (Urie Annotated Fig. 2), and wherein a rotational grip portion (Urie Annotated Fig. 2) of the shoe sole is positioned at a rear-most position of the shoe sole (Urie Annotated Fig. 2).
O’Rourke (as modified by Ferrigan and Gebhard) and Urie teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Urie such that the shoe would have the rotational pivot portion of the shoe sole positioned at a forward-most position of the shoe sole and the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole so that the user could spin on their toes or heels, depending on their need, to more easily during sparring or training to facilitate a faster escape from a blow.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of O’Rourke discloses the structure of the boxing shoe, there would be a reasonable expectation for the boxing shoe to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein each of the smooth glide portion, the rotational pivot portion, and the grip portion of the shoe sole are formed from different synthetic compounds, with each having distinct stiffness and friction characteristics; wherein the rotational pivot portion of the shoe sole comprises stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole and a modulus of elasticity less than both the smooth glide portion and the grip portion of the shoe sole; wherein the grip portion of the shoe sole comprises stiffness and friction characteristics corresponding to (i) a coefficient of friction greater than both the smooth glide portion and the rotational pivot portion of the shoe sole and (ii) a modulus of elasticity greater than both the smooth glide portion and the rotational pivot portion of the shoe sole; and wherein the smooth glide portion of the shoe sole comprises stiffness and friction characteristics corresponding to (i) a coefficient of friction lower than the grip portion of the shoe sole and greater than the rotational pivot portion of the shoe sole and (ii) a modulus of elasticity greater than rotational pivot portion of the shoe sole and less than the grip portion of the shoe sole.  
Ferrigan teaches an athletic shoe wherein each of the smooth glide portion (Fig. 2, #131), the rotational pivot portion (Fig. 4, #401), and the grip portion (Fig. 4, #310) of the shoe sole (Fig. 1, 2, #105) are formed from different synthetic compounds (¶0108), with each having distinct stiffness (¶0172) and friction characteristics (¶0106-0108); wherein the rotational pivot portion of the shoe sole comprises stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole (¶0106-0108, ¶0172) and a modulus of elasticity less than both the smooth glide portion and the grip portion of the shoe sole (¶0172); wherein the grip portion of the shoe sole comprises stiffness and friction characteristics corresponding to (i) a coefficient of friction greater than both the smooth glide portion and the rotational pivot portion of the shoe sole (¶0106-0108, ¶0172) and (ii) a modulus of elasticity greater than both the smooth glide portion and the rotational pivot portion of the shoe sole (¶0172); and wherein the smooth glide portion of the shoe sole comprises friction characteristics corresponding to (i) a coefficient of friction lower than the grip portion of the shoe sole and greater than the rotational pivot portion of the shoe sole (¶0106-0108, ¶0172) and (ii) a modulus of elasticity greater than rotational pivot portion of the shoe sole and less than the grip portion of the shoe sole (¶0172).
O’Rourke, Urie, Ferrigan, and Gebhard teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Ferrigan such that each of the smooth glide portion, the rotational pivot portion, and the grip portion of the shoe sole are formed from different synthetic compounds and with each having distinct stiffness and friction characteristics and a modulus of elasticity greater than both the smooth glide portion and the rotational pivot portion of the shoe sole so that the shoe would have the desired physical properties necessary for walking on different terrains such as adequate adhesion on slippery rocks, and the rotational pivot portion of the shoe sole would comprise stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole and a modulus of elasticity less than both the smooth glide portion and the grip portion of the shoe sole so that the user could pivot with less physical strain on their ankles when spinning on that part of the shoe, and the grip portion of the shoe sole would comprise stiffness and friction characteristics corresponding to a coefficient of friction greater than both the smooth glide portion and the rotational pivot portion of the shoe sole so that the user wouldn’t slip and slide on wet ground when walking, and the smooth glide portion of the shoe sole would comprise stiffness and friction characteristics corresponding to a coefficient of friction lower than the grip portion of the shoe sole and greater than the rotational pivot portion of the shoe sole and a modulus of elasticity greater than rotational pivot portion of the shoe sole and less than the grip portion of the shoe sole so the when the user shifts their weight quickly backwards or forwards, the shoe won’t grip and trip the user.
Regarding Claim 3, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the shoe sole has a stiffness greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole; wherein the grip portion of the shoe sole has a stiffness less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole; and wherein the pivot portion of the shoe sole has a stiffness greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole.
Ferrigan teaches an athletic shoe wherein the smooth glide portion of the shoe sole (Fig. 3, #111) has a stiffness greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); wherein the grip portion of the shoe sole has a stiffness less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); and wherein the pivot portion of the shoe sole has a stiffness greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole (¶0106-0108, ¶0172).
O’Rourke, Urie, Gebhard, and Ferrigan teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Ferrigan such that the smooth glide portion of the shoe sole would have a stiffness greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole so that so the when the user shifts their weight quickly backwards or forwards, the shoe won’t grip and trip the user; and the grip portion of the shoe sole would have a stiffness less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole so that so that the user wouldn’t slip and slide on wet ground when walking as the sole would have a higher coefficient of friction; and the pivot portion of the shoe sole would have a stiffness greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole so that so that the sole would have the necessary strength to allow the user to spin with less physical strain on their ankles.
Regarding Claim 4, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the shoe sole has a coefficient of friction greater than the pivot portion of the shoe sole and less than the grip portion of the shoe sole; wherein the grip portion of the shoe sole has a coefficient of friction greater than each of the smooth glide portion of the shoe sole and greater than the pivot portion of the shoe sole; and wherein the pivot portion of the shoe sole has a coefficient of friction less than each of the grip portion of the shoe sole and less than the smooth glide portion of the shoe sole.  
Ferrigan teaches an athletic shoe wherein the smooth glide portion (Fig. 2, #131) of the shoe sole (Fig. 1, 2, #105) has a coefficient of friction greater than the pivot portion of the shoe sole and less than the grip portion of the shoe sole (¶0106-0108);  wherein the grip portion of the shoe sole has a coefficient of friction greater than each of the smooth glide portion of the shoe sole and greater than the pivot portion of the shoe sole (¶0106-0108);  and wherein the pivot portion of the shoe sole has a coefficient of friction less than each of the grip portion of the shoe sole and less than the smooth glide portion of the shoe sole (¶0106-0108).  
O’Rourke, Urie, Ferrigan, and Gebhard each teach analogous inventions in the art of athletic shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Ferrigan such that the smooth glide portion of the shoe sole has a coefficient of friction greater than the pivot portion of the shoe sole and less than the grip portion of the shoe sole so that there would be less resistance to performing moonwalks when dancing in the shoes;  wherein the grip portion of the shoe sole has a coefficient of friction greater than each of the smooth glide portion of the shoe sole and greater than the pivot portion of the shoe sole so that the user wouldn’t slip and slide on wet ground when walking;  and wherein the pivot portion of the shoe sole has a coefficient of friction less than each of the grip portion of the shoe sole and less than the smooth glide portion of the shoe sole so that the user could pivot with less physical strain on their ankles when spinning on that part of the shoe.
Regarding Claim 5, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein the smooth glide portion of the shoe sole has a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force (The Examiner notes that stiffness and rigidity are scientifically identified as synonyms, both defined as “the measure of a material’s resistance to deformation”, therefore the modulus of elasticity would be the same for both the stiffness and the rigidity of the claimed structures. This is corroborated by the Applicant’s own explanation of modulus of elasticity “representing rigidity”), which is greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole; wherein the grip portion of the shoe sole has a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole; and wherein the pivot portion of the shoe sole has a modulus of elasticity greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole.
Ferrigan teaches an athletic shoe wherein the smooth glide portion of the shoe sole has a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force (¶0106-0108; ¶0172 states, “rigidity”), which is greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); wherein the grip portion of the shoe sole has a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole (¶0106-0108, ¶0172); and wherein the pivot portion of the shoe sole has a modulus of elasticity greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole (¶0106-0108, ¶0172).
O’Rourke, Urie, Gebhard, and Ferrigan teach analogous inventions in the art of shoes with pivot portions. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Gebhard and Ferrigan) with the teachings of Ferrigan such that the smooth glide portion of the shoe sole would have a modulus of elasticity representing rigidity and thus, an ability of an object to resist deformation in response to an applied force, and the modulus of elasticity of the smooth glide portion would be greater than the grip portion of the shoe sole and less than the pivot portion of the shoe sole so that when the user shifts their weight quickly backwards or forwards, the shoe won’t grip and trip the user; and the grip portion of the shoe sole would have a modulus of elasticity less than each of the smooth glide portion of the shoe sole and less than the pivot portion of the shoe sole so that the user wouldn’t slip and slide on wet ground when walking; and the rotational pivot portion of the shoe sole would have a modulus of elasticity greater than each of the grip portion of the shoe sole and greater than the smooth glide portion of the shoe sole so that the user could pivot with less physical strain on their ankles when spinning on that part of the shoe.
Regarding Claim 6, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the one or more reinforcements are on the lower shoe portion (Fig. 1, shows #10 and #15 both attached to lower portion #3/7), wherein the reinforcements on the lower shoe portion distribute pressure evenly across a forefoot region of the wearer's foot (Fig. 1, #15 is a strap, which is well-known in the art to be used to tighten a shoe upper on a foot, thereby evenly distributing pressure on a foot for comfort), wherein the reinforcements secure the boxing shoe on the wearer's foot (Fig. 1, #15 is a strap, which is well-known in the art to be used to secure a shoe upper on a foot).  
Regarding Claim 7, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the upper shoe portion contains a high-top brace reinforcement (Figs. 3-4, #18) to stabilize and protect the ankle and lower shin (Col. 3, l. 21-30 states “revealing an inner ankle corset #18… for closing… at the top… around the lower leg… while providing restraint against excessive joint rotation”), but does not expressly disclose wherein the brace reinforcement contains a spongy bio-skin material to absorb and evaporate condensation. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of a spongy bio-skin. Further, it appears the device of O’Rourke would work equally as well having the spongy bio-skin in the high-top brace as it would having a moisture wicking polyester. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify O’Rourke to achieve the use of a spongy bio-skin (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a different fabric that it does not affect the function of the device, and thus a finding of prima facie obviousness is appropriate.)
Regarding Claim 10, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the rotational pivot portion is located in an anterior portion of the shoe sole (O’Rourke Annotated Fig. 2), wherein the grip portion is located in a posterior portion of the shoe sole (O’Rourke Annotated Fig. 2), and wherein the rotational pivot portion and grip portion are configured to assist with twisting and turning movements of the wearer's foot when in use (Col. 3, l. 16-20 states a “pivot point” and “traction elements”, which are both structures well-known in the art to assist with twisting/turning [pivoting] and maintaining purchase on a ground surface so as to not turn too much [gripping]).  
Regarding Claim 15, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the smooth glide portion is located in a middle portion of the shoe sole (Ferrigan Fig. 2, #111), wherein the smooth glide portion assists the wearer with gliding movements on a surface in contact with the shoe sole (Ferrigan ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… a dancer to seemingly "glide" across the ground surface”), wherein a rotational thread portion (Fig. 2, #13) adjacent to the smooth glide portion assists with grip between the shoe sole and the surface (Ferrigan ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… This allows a dancer… to perform other types of moves that require a large degree of friction with the ground surface”), and wherein the grip provides control during the gliding movements (Ferrigan ¶0074 states that #111 is a “peripheral portion” and ¶0106 states, “by engaging the peripheral portion of the sole… This allows a dancer… to perform other types of moves that require a large degree of friction with the ground surface”).  
Regarding Claim 16, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the integrated stability chassis has reinforcements around the integrated stability chassis perimeter to secure and suspend other portions of the boxing shoe (Gebhard Fig. 7, #52/82/88 shows the reinforcements of chassis #14, also seen in Fig. 2, [unnumbered] beneath sole portions #20/22/24), wherein the reinforcements are buttresses (Gebhard Figs. 2 & 7 show portions #52/82/88 are buttresses/projections of the chassis #14).  
Regarding Claim 17, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe allows for control and comfort during various boxing steps, including: (i) bounce-step, (ii) speed step, (iii) pivot, (iv) side step, (v) grip and turn, (vi) glide, and (vii) twist (Col. 4, l. 28-31 states “pivot”).  
Regarding Claim 18, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe allows for control and comfort during various boxing moves, including: (vii) jab, (v) cross, (viii) hook, (ix) uppercut, (x) lunge, (xi) bob and weave, (xii) blocking, (xiii) clinching, (xiv) parrying, and (xv) holding (Abstract states an “athletic shoe” and all of the activities listed in the claim are sports-related movements therefore the shoe of O’Rourke would be capable of being worn during the performance of any of them).
Regarding Claim 19, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe is used in one or more of: (i) kickboxing, (ii) dancing, (iii) fencing, (iv) bowling, (v) ballet, (vi) martial arts, (vii) wrestling, and (viii) musical theater (Abstract. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the modified boxing shoe of O’Rourke is an “athletic shoe” and all of the activities listed in the claim are sports therefore the shoe of O’Rourke would be capable of being worn during the performance of any of them. And since the athletic shoe of the combined references meets all the structural limitations, it would be capable of performing these functions).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke, Farrigan, Gebhard, and Urie as applied to claim 1 above, further in view of Collins US 20020078590.
Regarding Claim 8, O’Rourke discloses the boxing shoe of claim 1, but does not expressly disclose wherein one or more of the lower, mid-rear, front, and upper shoe portions contain a mesh material, wherein the mesh material is configured to facilitate with one or more of: (i) aeration, (ii) absorption, and (iii) evaporation of condensation on the wearer's foot when in use, wherein the boxing shoe being configured to facilitate with evaporation of condensation away from the wearer's foot prevents overheating and slippage when in use.  
Collins teaches a shoe with supports wherein one or more of the lower, mid-rear, front, and upper shoe portions contain a mesh material (¶0023), configured to facilitate with one or more of: (i) aeration, (ii) absorption, and (iii) evaporation of condensation on the wearer's foot when in use (¶0023), wherein the boxing shoe being configured to facilitate with evaporation of condensation away from the wearer's foot prevents overheating and slippage when in use (¶0008).  
O’Rourke (as modified by Urie, Ferrigan and Gebhard) and Collins teach analogous inventions in the art of shoes with supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Collins such that the fabric used in the shoe would be a mesh capable of aerating, absorbing and evaporating condensation as mesh is a cost effective alternative to conventional solid shoe materials, such as suede or leather, that can provide the foot with stability, support, and comfort, while still allowing for maximum breathability during activity.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Rourke, Ferrigan, Gebhard, and Urie as applied to claim 1 above, further in view of Foxen US 7334354.
Regarding Claim 9, the modified boxing shoe of O’Rourke discloses the boxing shoe of claim 1, wherein the boxing shoe is comprised of one or more materials selected from a group comprising: (i) suede, (ii) leather, (iii) mesh, (iv) elastic, and fabric material (Col. 1, l. 38-64 states “leather”); but does not expressly disclose wherein the one or more materials assist with absorption and evaporation of condensation on the wearer's foot when in use; and wherein the one or more materials mitigate the accumulation of weight increasing moisture within the boxing shoe when in use.
Foxen teaches a shoe with ankle support wherein the one or more materials assist with absorption and evaporation of condensation on the wearer's foot when in use (Col. 1, l. 38-63) and wherein the one or more materials mitigate the accumulation of weight increasing moisture within the boxing shoe when in use (Col. 1, l. 38-63). 
O’Rourke (as modified by Urie, Ferrigan and Gebhard) and Foxen teach analogous inventions in the art of shoes with ankle supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify O’Rourke (as modified by Ferrigan and Gebhard) with the teachings of Foxen such that the fabric used in the shoe would be capable of absorbing and evaporating moisture so that the moisture does not remain trapped in the shoe and lead to an overgrowth of harmful bacteria that would lead to eventual discoloration and deterioration of the shoe structure itself.

    PNG
    media_image1.png
    576
    828
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    401
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1340
    790
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 30, 2022, with respect to the 35 USC 103 of claims 1-11, 11b, 12-14 (11, 11b, and 12-14 are newly amended as 15-19) have been considered but are not persuasive.
Regarding 35 USC 103 of claim 1, Applicant argues,
O’Rourke, Ferrigan and Gebhard do not disclose the newly amended limitations of, “a peri-chassis wall forming an outermost-perimeter of the boxing shoe fully surrounding the shoe sole and configured to grip a surface in contact with the shoe sole of the boxing shoe when the boxing shoe is in use to transition between a gliding movement to a stop; wherein the shoe sole is formed from multiple sub-portions, including having a smooth glide portion, and a rotational pivot portion, and a rotational grip portion; wherein the rotational pivot portion of the shoe sole is positioned at a forward-most position of the shoe sole within the outermost-perimeter formed by the peri-chassis wall and wherein the rotational pivot portion of the shoe sole is configured to facilitate a first twisting motion of the boxing shoe upon the surface when in use; wherein the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole within the outermost-perimeter formed by the peri-chassis wall forming a rear-shoe portion of the boxing shoe and wherein the rotational grip portion of the shoe sole is configured to facilitate a second twisting motion of the rear-shoe portion of the boxing shoe upon the surface when in use; wherein the smooth glide portion of the shoe sole is positioned anterior to the rotational grip portion of the shoe sole and posterior to the rotational pivot portion of the shoe sole and within the outermost-perimeter formed by the peri-chassis wall and wherein the smooth glide portion of the shoe sole is configured to facilitate gliding upon the surface when in use; an integrated stability chassis affixed atop the shoe sole and fused with the peri-chassis wall of the boxing shoe” (Remarks Page 23-25)
The Examiner partially agrees. O’Rourke, Ferrigan, and Gebhard disclose all of the newly added limitations (due to the excessive length of the rejection of claim 1, please see the full 35 USC 103 rejection above for details) except for, “… the rotational pivot portion of the shoe sole is positioned at a forward-most position of the shoe sole… the rotational grip portion of the shoe sole is positioned at a rear-most position of the shoe sole” Newly added art for Urie overcomes this limitation. See new 35 USC 103 above.
Regarding 35 USC 103 rejection of claims 8 and 9, Applicant argues:
“However, Collins and Foxen, whether each is considered individually or in any combination with O'Rourke, Ferrigan, and/or Gebhard, fails to cure the deficiencies of O'Rourke, Ferrigan, and Gebhard as noted above with respect to the rejection of independent claim 1 under 35 U.S.C. § 103, given that each of Collins and Foxen similarly fail to disclose the newly introduced features now recited by amended claim 1.”
The Examiner respectfully disagrees. Claim 1 is not allowable over the prior art and therefore the rejection of claims 8 and 9 have been maintained. See 35 USC 103 rejection above.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1. However, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                             
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732